DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 13 August 2021.
Claims 21-42 are pending in this Office Action.


Response to Amendment
The rejection is respectfully maintained as set forth in the last Office Action mailed on 13 December 2021. Applicants’ arguments with respect to claims 21-42 have been fully considered but they are not persuasive and the old rejection maintained. 


Response to Arguments
Applicants’ arguments filed 13 December 2021 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicants Argue: In essence, the claimed invention inserts a URL into the message body or attachment that points back to the system so that any requests received by the system that contain the URL can be served with one of a plurality of images based on the system's analysis of content extracted from the initial message, e.g., providing the status and results of the content analysis. Among other things, this allows the system to forward the message to the recipient before the content analysis has been completed and perhaps even before the content analysis has even started, and also allows updated status 
		Tokuda inserts a new header called an authentication results header to indicate whether or not the email pass authentication. Thus, in Tokuda, the authentication results are completed before the authentication results header is inserted into the message, and the authentication results header does not point back to the authentication system for accessing further authentication information in the form of one of a plurality of images that is served based on the content analysis. In Tokuda, the client computer has a value-added plug-in process that fetches the authentication results header and then performs a reputation lookup process if the email is authentic. 
Nelson can insert URLs into emails to provide options to the user for further processing, e.g., options to whitelist or blacklist the sender, options to vote, etc. But again, these URLs do not point back to the content analysis system for accessing further information in the form of one of a plurality of images that is served based on the content analysis.
Thus, Applicant respectfully submits that, to the extent Tokuda and Nelson can be combined, there is no suggestion in either Tokuda or Nelson to perform the suggested combination, and in any case the suggested combination would fail to include each and every limitation of the claim. Applicant therefore respectfully submits that the Office Action fails to raise a prima facie case of obviousness and that the claimed invention is not obvious in view of the cited references. 

In Response: The examiner respectfully submits that in response to Applicants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., these URLs do not point back to the content analysis system for accessing further information in the form of one of a plurality of images that is served based on the content analysis) are not explicitly recited in the rejected claim(s). Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This renders the rejection proper, and thus the rejection stands.


Applicants Argue: Furthermore, in view of the way Tokuda and Nelson were combined in the Office Action, Applicant is concerned that the Office Action uses impermissible hindsight to try to construct the claimed invention from pieces of the prior art references using the claims as a roadmap. Pursuant to MPEP 2142, impermissible hindsight must be avoided and the legal conclusion [of obviousness] must be reached on the basis of the facts gleaned from the prior art. Applicant respectfully submits that there is nothing in the cited to suggest the claimed invention.

In Response: The examiner respectfully submits that in response to Applicants' argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). This renders the rejection proper, and thus the rejection stands.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 31, 32, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (U.S. 10,594,645) and further in view of Nelson et al. (U.S. 7,529,802).

With respect to claim 21, Tokuda teaches a system comprising: a message handling system comprising connection handler circuitry, message parser circuitry, message modification circuitry, message processing circuitry, and content caching circuitry, wherein; the message parser circuitry is operable to extract content of (Tokuda, col. 27, lines 24-27) a received message (Tokuda, col. 25, lines 2-9); the message modification circuitry is operable to generate a modified message by insertion, into the received message (Tokuda, col. 27, lines 61-64); the connection handler circuitry is operable to send the modified message to a device that handles messages for an addressee (Tokuda, col. 27, lines 61-64); the message processing circuitry is operable to analyze the content (Tokuda, col. 27, line 65 – col. 28, line 4); the message processing circuitry is operable to determine which image of a plurality of images to serve in response to a request that contains the pointer, wherein the determination is based on the analysis of the content; and the content caching circuitry is operable to serve the determined image (Tokuda, col. 28, lines 4-20).

However, Nelson teaches one or more of a body (Nelson, Fig. 4, elements 405 and 411; col. 7, lines 32-41) or an attachment; an HTML element that comprises a first unique uniform resource locator (URL); and the first unique URL (Nelson, col. 9, lines 14-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda in view of Nelson in order to enable one or more of a body or an attachment; an HTML element that comprises a first unique uniform resource locator (URL); and the first unique URL. One would be motivated to do so in order to improve spam management by attempting to establish a relationship between the sender and the client by performing a hierarchy of tests to verify the sender of an e-mail message and by attempting to establish the relationship between the email sender and the email message (Nelson, col. 3, lines 28-53).	

With respect to claim 22, the combination of Tokuda and Nelson teaches the invention described in claim 21, including the system wherein the message processing circuitry is operable to serve a first image of the plurality of images while the analysis is in progress (Tokuda, col. 27, lines 27-32 and col. 28, lines 40-47) and to serve a second image of the plurality of images after the analysis is complete (Tokuda, col. 27, lines 27-32 and col. 28, lines 30-35).
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 23, the combination of Tokuda and Nelson teaches the invention described in claim 22, including the system wherein: the first image of the plurality of images indicates that the analysis is in progress (Tokuda, col. 27, lines 27-32 and col. 28, lines 40-47); and the second image of the 
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 24, the combination of Tokuda and Nelson teaches the invention described in claim 22, including the system wherein the second image indicates a result of the analysis (Tokuda, col. 27, lines 27-32 and col. 28, lines 30-35).
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 25, the combination of Tokuda and Nelson teaches the invention described in claim 24, including the system wherein the result of the analysis is a determined risk level of the message (Tokuda, col. 27, lines 27-32 and col. 28, lines 30-35).
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 26, the combination of Tokuda and Nelson teaches the invention described in claim 21, including the system wherein the send is performed before the analysis is complete (Tokuda, col. 27, lines 61-64 and col. 27, line 65 – col. 28, line 4).
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 27, the combination of Tokuda and Nelson teaches the invention described in claim 21, including the system wherein the HTML element comprises a hyperlink that, when clicked, triggers a send of feedback about (Nelson, col. 9. Ines 14-45) the modified message (Tokuda, col. 27, lines 61-64) to the message handling system (Nelson, col. 9. Ines 14-45). 
The combination of references is made under the same rationale as claim 21 above.
With respect to claim 31, the combination of Tokuda and Nelson teaches the invention described in claim 21, including the system wherein the content of the received message extracted by the message parser circuitry includes one or more of a message body (Nelson, Fig. 4, elements 405 and 411; col. 7, lines 32-41) or an attachment of the received message. 
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 32, the combination of Tokuda and Nelson teaches the invention described in claim 21, including the system wherein the first unique URL points to a location in the message handling system (Nelson, col. 12, lines 34-50).
The combination of references is made under the same rationale as claim 21 above.

With respect to claim 34, Tokuda teaches a method comprising: receiving, via connection handler circuitry of a message handling system, a message addressed to a recipient; extracting, by message parser circuitry of the message handling system, one or more headers and/or content of (Tokuda, col. 27, lines 24-27) the message (Tokuda, col. 25, lines 2-9); generating, by message modification circuitry of the message handling system, a modified message by inserting, into the message; sending, by the connection handler circuitry, the modified message to a device that handles messages for the recipient (Tokuda, col. 27, lines 61-64), the sending being performed before the analyzing is complete (Tokuda, col. 27, lines 61-64 and col. 27, line 65 – col. 28, line 4); analyzing, by message processing circuitry of the message handling system, the one or more headers and/or content (Tokuda, col. 27, line 65 – col. 28, line 4); determining, by the message processing circuitry, which image of a plurality of images to serve in response to a request containing the pointer (Tokuda, col. 28, lines 4-20), wherein the determining is based on the analyzing the one or more headers and/or content; and serving the determined image (Tokuda, col. 28, lines 4-20).

However, Nelson teaches an HTML element comprising a first unique uniform resource locator (URL); and the first unique URL (Nelson, col. 9. Ines 14-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda in view of Nelson in order to enable an HTML element comprising a first unique uniform resource locator (URL); and the first unique URL. One would be motivated to do so in order to improve spam management by attempting to establish a relationship between the sender and the client by performing a hierarchy of tests to verify the sender of an e-mail message and by attempting to establish the relationship between the email sender and the email message (Nelson, col. 3, lines 28-53).	

Claims 35-39 do not teach or define any new limitations above claims 22-25, and 27 and therefore are rejected for similar reasons.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Nelson and further in view of Spencer et al. (U.S. 7,109,985).

With respect to claim 33, Tokuda teaches the invention described in claim 21, including a system comprising: a message handling system comprising connection handler circuitry, message parser circuitry, message modification circuitry, message processing circuitry, and content caching circuitry, wherein; the message parser circuitry is operable to extract content of (Tokuda, col. 27, lines 24-27) a received message (Tokuda, col. 25, lines 2-9); the message modification circuitry is operable to generate a modified message 
Tokuda does not explicitly teach one or more of a body or an attachment; an HTML element that comprises a first unique uniform resource locator (URL); and the first unique URL. 
However, Nelson teaches one or more of a body (Nelson, Fig. 4, elements 405 and 411; col. 7, lines 32-41) or an attachment; an HTML element that comprises a first unique uniform resource locator (URL); and the first unique URL (Nelson, col. 9, lines 14-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda in view of Nelson in order to enable one or more of a body or an attachment; an HTML element that comprises a first unique uniform resource locator (URL); and the first unique URL. One would be motivated to do so in order to improve spam management by attempting to establish a relationship between the sender and the client by performing a hierarchy of tests to verify the sender of an e-mail message and by attempting to establish the relationship between the email sender and the email message (Nelson, col. 3, lines 28-53).
The combination of Tokuda and Nelson does not explicitly teach a cached copy of the image of the plurality of images. 
However, Spencer teaches a cached copy of the image of the plurality of images (Spencer, col. 14, lines 13-26).




Allowable Subject Matter
Claims 28-30 and 40-42 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 28, 2022